Citation Nr: 1128421	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  05-31 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a compensable disability rating for the Veteran's service-connected residuals of a partial right kidney nephrectomy. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1989 to May 1992. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In November 2005 the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The case was previously before the Board in July 2007, January 2009 and March 2010, on which occasions the Board remanded the claim for further development.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that it referred the Veteran's claim of entitlement to service connection for a spigelian hernia, claimed as secondary to the Veteran's service-connected residuals of a partial nephrectomy, in its January 2009 remand.  However, that issue still appears not to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  



FINDING OF FACT

The Veteran's service-connected residuals of a right kidney partial nephrectomy are not manifested by kidney abscess, chronic nephritis, chronic pyelonephritis, tuberculosis of the kidney, arteriolar nephrosclerosis, nephrolithiasis or hydronephrosis; removal of one of the kidneys has also not been demonstrated.  


CONCLUSION OF LAW

The criteria or a compensable rating for residuals of a right partial nephrectomy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7500-7509 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated June 2003, July 2003, August 2003, July 2007, February 2009 and May 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

The Board notes that RO correspondence did not satisfy all the requirements outlined in Vazquez-Flores.  However, in this case, the Board finds that the notice error did not affect the essential fairness of the adjudication.  The Statement of the Case (SOC) issued in July 2005 and the Supplemental Statement of the Case issued in July 2008 informed the Veteran of the applicable diagnostic criteria and the reasons for denying the claim.  This was followed by two readjudications in January 2010 and May 2011 Supplemental Statements of the Case.  Accordingly, the notice timing error did not affect the essential fairness of the adjudication.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports of these examinations reflect that the examiners reviewed the pertinent medical records, recorded the Veteran's current complaints, conducted appropriate physical examinations and provided all findings necessary to decide the claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board accordingly finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The Veteran asserts that the rating evaluation assigned for his service-connected residuals of a partial nephrectomy does not accurately reflect the severity of that condition.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

The Veteran first claimed entitlement to service connection for residuals of a partial nephrectomy in September 1992.  In a May 1993 rating decision the RO granted entitlement to service connection for that condition, and assigned a noncompensable rating evaluation effective from May 15, 1992, the day after the Veteran was released from active service.  In June 2003 the Veteran claimed entitlement to a compensable rating for that condition.  In a September 2003 rating decision the RO denied entitlement to an increased rating for that condition.  The Veteran submitted a Notice of Disagreement (NOD) In August 2004.  The RO issued a Statement of the Case (SOC) in July 2005 and the Veteran filed a Substantive Appeal (VA Form 9) in September 2005.  

The Veteran's claim first came before the Board in July 2007, at which time the issue of entitlement to a compensable rating for the Veteran's service-connected residuals of a partial nephrectomy was remanded for further development.  Additional remands in January 2009 and March 2010 also requested further development.  The requested development has now been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.

The Board makes particular note of the fact that the Veteran has also been granted entitlement to service connection for chronic lumbar and thoracic sprain, diabetes mellitus, removal of the 12th rib associated with the partial nephrectomy, a scar associated with the partial nephrectomy, and neuralgia associated with the partial nephrectomy, and that the ratings assigned for those issues are not currently on appeal. 

The relevant evidence of record in this case includes private treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran.

Following the Veteran's June 2003 claim he was afforded a VA fee-based examination in August 2003.  During that examination the Veteran described misalignment of the right side of his body, as well as numbness.  The Veteran reported that he urinates six times a day at intervals of approximately two hours.  He stated that he has no urination problems during the night.  He stated that he has problems starting urination and that his urine flow is hesitant.  He denied any urinary incontinence.  Regarding the urinary system problem he reported sharp pain right cost vertebral angle.  No hospitalization over the past twelve months was noted and the Veteran was not on dialysis.  The examiner stated that there was no functional limitation from the Veteran's condition and that it had not resulted in any time lost from work.

In November 2005 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reported that since his kidney surgery he continues to have discomfort in his back and right side.  The Veteran stated that he has not had any renal dysfunction since his surgery and that his labs all come back normal.  The Veteran did assert that he has diabetes due to his partial nephrectomy.  

In June 2008 the Veteran was afforded an additional VA examination in support his claim.  The examiner noted that the Veteran has no lethargy, weakness, anorexia or weight loss.  Nocturia twice a night was noted and the Veteran stated that he passes urine every two hours during the day.  No incontinence was indicated and there was no report of recurrent urinary tract infections.  The examiner also determined that the Veteran did not have any kidney stones, acute nephritis or hospitalization in the past year.  No treatment was noted.  

In May 2009 the Veteran was afforded a third VA examination.  It was noted that the Veteran experiences urinary tract infections approximately twice a year, during which he has burning and urination and frequency.  Urinary frequency was noted as twice at night and every two hours during the day.  The examiner stated that the Veteran's recurrent urinary tract infections are more likely than not due to residuals of his partial nephrectomy, but that these do not interfere with his job or his home life.  

Most recently, the Veteran was afforded a VA examination in August 2010.  In his examination report the examiner indicated that the Veteran denied lethargy, weakness, anorexia, weight loss or weight gain.  The Veteran reported that he has occasional dysuria, but no hesitation, retention or incontinence.  The examiner noted that the Veteran does experience urinary tract infections approximately once or twice a year.  No renal colic was indicated and there was no evidence of acute nephritis.  In response to the March 2010 remand the Veteran specifically stated that the Veteran's mild urinary frequency is at least as likely as not due to his diabetes mellitus, and not due to his partial nephrectomy.  In his rationale explaining this opinion the examiner noted that the kidneys do not account for any urinary frequency.  He stated that urinary frequency is regulated by the bladder and prostate, or the urinary outlet tract, but not by the upper renal tract, such as the kidneys.  

 When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified.  38 C.F.R. § 4.21.  The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Moreover, it is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In this regard, and as noted above, the Veteran has been granted separate compensable ratings for his musculoskeletal manifestations, diabetes mellitus, rib removal and scar.  Accordingly, any rating assigned for residuals of the Veteran's partial nephrectomy may not take into consideration these conditions.  

The Veteran's service-connected residuals of a partial right kidney nephrectomy have been rated as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7509, for hydronephrosis.

Under Diagnostic Code 7509, hydronephrosis is assigned a 10 percent rating if there is only an occasional attack of colic and the kidney is not infects and does not require catheter drainage.  A 20 percent rating is assigned for frequent attacks of colic requiring catheter drainage.  A 30 percent rating is assigned for frequent attacks of colic with infection (pyonephrosis) and impaired kidney function.  Severe hydronephrosis is rated as renal dysfunction under 38 C.F.R. § 4.115a.  

After reviewing the entirety of the record, the Board finds that the evidence does not demonstrate that a compensable disability rating is warranted for any point during the appeal period.  The Veteran's service-connected residuals were originally rated under Diagnostic Code 7509 because the Veteran's partial right kidney nephrectomy was performed after the Veteran was diagnosed with hydronephrosis.  However, the medical evidence in the claims file indicates that the Veteran does not currently have hydronephrosis and has not had it at any point during the appeal period. 

Entitlement to a compensable rating under alternative diagnostic codes has also been considered, including Diagnostic Code 7500 (removal of one kidney), Diagnostic Code 7501 (abscess of the kidney), Diagnostic Code 7502 (chronic nephritis), Diagnostic Code 7504 (chronic pyelonephritis), Diagnostic Code 7505 (tuberculosis of the kidney), Diagnostic Code 7507 (arteriolar nephrosclerosis) and Diagnostic Code 7508 (nephrolithiasis).  However, the medical evidence of record does not demonstrate that the Veteran has been diagnosed or treated for any of these conditions.  In addition, the Veteran's urinary frequency has been determined to be secondary to his service-connected diabetes mellitus and has been compensated for under a different rating.  Accordingly, there is no basis upon which to grant a compensable rating.  

The Board has considered whether increased staged ratings are warranted in this case.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As discussed in detail above, however, the Board concludes that the Veteran's service-connected residuals of a partial nephrectomy, beyond the ratings already assigned, have not met any of the applicable criteria for a compensable disability rating for any point during the appeal period.  

As previously noted, extraschedular ratings may be assigned in exceptional cases.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's appealed disability, alone, has required frequent hospitalization, or that manifestations of that disability exceed those contemplated by the schedular criteria.  Therefore, assignment of extra-schedular evaluations in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In sum, the record does not indicate that the Veteran's service-connected residuals of a partial nephrectomy have warranted a compensable rating for any time during the appeal period.

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The record does not indicate that the Veteran is unable to work and there is no allegation that his service-connected conditions have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   


ORDER

Entitlement to a compensable rating for the Veteran's service-connected residuals of a partial nephrectomy is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


